J-S05003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 HENRY ELLIS BLAIR                        :
                                          :
                    Appellant             :   No. 639 MDA 2019

       Appeal from the Judgment of Sentence Entered March 6, 2019
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0005326-2017


BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY SHOGAN J.:                         FILED MARCH 13, 2020

      Appellant, Henry Ellis Blair, appeals from the judgment of sentence

entered in the Court of Common Pleas of Dauphin County.           Upon careful

review, we remand this matter to the trial court for the preparation of a

Pa.R.A.P. 1925(a) opinion within forty-five days of the date of this judgment

order.

      Appellant, pro se, filed the instant appeal, which was received in the

trial court on April 8, 2019. After the appointment of appellate counsel, on

May 16, 2018, the trial court ordered Appellant to file a Pa.R.A.P. 1925(b)

statement, and Appellant complied. Among the issues raised by Appellant in

his Pa.R.A.P. 1925(b) statement is a challenge to the sufficiency of the

evidence, which he also presents to this Court in his appellate brief. Pa.R.A.P.

1925(b) Statement, 6/18/19, at 1; Appellant’s Brief at 7.
J-S05003-20


      In its Pa.R.A.P. 1925(a) opinion, the trial court concluded that

Appellant’s claim cannot be addressed due to a lack of trial transcripts in the

certified record. Trial Court Opinion, 7/16/19, at 4-5. The trial court stated:

             As Appellant failed to request a trial transcript, this [c]ourt
      is at a loss in writing an Opinion to comply with the Pennsylvania
      Rules of Appellate Procedure as Appellant’s Concise Statement
      indicates that one of the reasons this [c]ourt erred was based off
      the jury trial (sufficiency and weight of the evidence adduced at
      trial). Additionally, it is not the duty of the trial court to ensure
      that the appellate record be complete enough to enable sufficient
      review of the case. It is incumbent on the Appellant to ensure
      that the trial record is complete “in the sense that it contains all
      of the materials necessary for the reviewing court to perform its
      duty.”

Id. at 4 (footnote omitted). The trial court concluded that the issue is waived

and requested that this appeal be dismissed. Id. at 5.

      In its brief, the Commonwealth noted that the relevant transcripts were

timely lodged in the trial court, and the Commonwealth requested that the

case be remanded for the completion of a Pa.R.A.P. 1925(a) opinion.

Commonwealth’s Brief at 4-5. Upon review of the certified record, we agree

with the Commonwealth that the relevant transcripts were present in the

certified record prior to the trial court authoring its Pa.R.A.P. 1925(a) opinion.

Specifically, the transcripts of the jury trial held on February 12, 2019, were

lodged on March 1, 2019. Docket Entry dated 3/1/19. The transcripts of the

sentencing hearing held on March 6, 2019, were lodged on March 12, 2019.

Docket Entry dated 3/12/19.        Moreover, the trial court’s original record

certification document received by this Court on August 7, 2019, indicates that


                                      -2-
J-S05003-20


two transcripts of testimony were forwarded to the Court along with the trial

court record and trial court opinion. Accordingly, we are satisfied that the trial

court mistakenly concluded that the relevant transcripts were unavailable at

the time it prepared its Pa.R.A.P. 1925(a) opinion.

      Hence, we remand this matter to the trial court for completion of a

supplemental Pa.R.A.P. 1925(a) opinion addressing the issue challenging the

sufficiency of the evidence presented to this Court in Appellant’s counseled

brief. Said opinion is to be filed with this Court within forty-five days of the

date of the filing of this judgment order.

      Case remanded with instructions. Panel jurisdiction retained.




                                      -3-